FILED
                            NOT FOR PUBLICATION                              JUL 7 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-15644

               Plaintiff - Appellee,             D.C. No. 4:07-cv-00620-DCB

  v.
                                                 MEMORANDUM *
RANDAL W. HOWARD,

               Defendant - Appellant,

  and

DEPARTMENT OF ARIZONA
REVENUE,

               Defendant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Randal W. Howard appeals pro se from the district court’s summary

judgment for the government in its action to reduce to judgment unpaid tax

assessments and foreclose on federal tax liens on Howard’s property. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Hughes v. United States,

953 F.2d 531, 541 (9th Cir. 1992), and we affirm.

      The district court properly granted summary judgment because Howard

failed to controvert the government’s Certificates of Assessments and Payments

demonstrating that the assessments were properly made. See id. at 540

(Certificates of Assessments and Payments are “probative evidence in and of

themselves and, in the absence of contrary evidence, are sufficient to establish that

. . . assessments were properly made.”). Accordingly, the district court properly

concluded that Howard’s property could be sold to satisfy his tax debt. See 26

U.S.C. §§ 7402(a), 7403(a).

      Howard’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    10-15644